       Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA              :
                                       :
       v.                              :        No. 3:19-cr-00069 (VLB)
                                       :
 JOHN DEPPERT                          :
      Defendant.                       :        May 19, 2021
                                       :
                                       :
                                       :
                                       :
                                       :

     ORDER ON DEFENDANT’S MOTION FOR RELEASE PENDING APPEAL

      On April 4, 2019, Defendant John Deppert (“Defendant”) pled guilty to Count

One of an Indictment charging him with Theft of Government Money in violation of

18 U.S.C. § 641. [ECF Nos. 1, 13]. Defendant admitted that he had intentionally

defrauded the United States Department of Veterans Administration (the “VA”) of

$72,292 in funds intended for Defendant’s sister, Suzanne Johnston, who had

passed away, in part by impersonating her over the telephone while discussing the

case with VA personnel.


      Specifically, after his sister died and her VA benefits terminated, on October

7, 2017 Mr. Deppert called the VA and falsely claimed his sister was alive and that

the VA had confused her with another individual with a similar name who had died.

[ECF No. 23 (PSR) ¶ 13]. As a result, the VA reinitiated benefits payments to Ms.

Johnston’s bank account and issued a back payment of benefits. Id. Mr. Deppert

had access to his deceased sister’s bank account and misappropriated the funds

deposited in the account. [ECF No. 23 (PSR) ¶ 18].


                                           1
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 2 of 10




      Thereafter, in April 2018, through a records match program, the VA again

identified that Ms. Johnston had died. On April 27, 2018, a VA employee contacted

the telephone number for Ms. Johnston that Mr. Deppert provided on October 4,

2017. Mr. Deppert answered that call and impersonated his sister. Mr. Deppert

provided his sister’s correct date of birth and Social Security Number and stated

that “she” was alive. [ECF No. 23 (PSR) ¶ 14].


      Mr. Deppert called the VA on May 4, 2018, at 9:45 p.m., representing himself

to be Ms. Johnston, and left a message on a VA employee’s voicemail system

requesting that all future contact with Suzanne be faxed or emailed. [ECF No. 23

(PSR) ¶ 15].


      Exploiting his position as a nursing home employee, on May 23, 2018, Mr.

Deppert sent a fax from his employer’s fax machine to the VA with a change of

address form attached to it. The coversheet of the fax stated: “I am alive and living

in Woodstock Valley, CT!” and was signed by “Veteran, Suzanne Johnston.” [ECF

No. 23 (PSR) ¶ 16].


      On August 1, 2018, VA agents interviewed Mr. Deppert at his home in

Woodstock, Connecticut. He advised agents that his sister lived with him at the

house, but that she was currently in the psychiatric unit of a University of

Massachusetts Hospital. Mr. Deppert stated his sister’s identification had been

mixed up with a “Sue Johnson,” who was deceased, and that the mix-up had

caused confusion in his sister’s VA benefits. [ECF No. 23 (PSR) ¶ 17].




                                         2
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 3 of 10




      The agents reminded Mr. Deppert that lying to a federal agent was a crime,

but he persisted in his deceit, insisting “[e]verything I told you is true.” After the

agents then showed Mr. Deppert the Worcester Police Department report from

January 16, 2015, in which the responding officers found his sister in her

apartment, deceased and cold to the touch and informed him that they believed he

knew his sister had died and that he was taking the money in her bank account for

his own use, Mr. Deppert falsely claimed someone once told him that he would be

entitled to his sister’s benefits when she died, but inexplicably stated he began

impersonating her to continue receiving the benefits he claimed he thought he was

entitled to receive. Id.


      The Court sentenced Defendant over the course of two hearings, on July 24

and September 11, 2019, to six months’ imprisonment followed by two years’

supervised release. [ECF Nos. 29, 34, 36]. The Court also Ordered Defendant to

pay restitution to the Government in the amount stolen, $72,292. [ECF Nos. 36, 44].


      On September 20, 2019, Defendant filed a Notice of Appeal. [ECF No. 37].


      On July 30, 2020, the United States Court of Appeals for the Second Circuit

remanded Defendant’s appeal to this Court “to permit the district court to clarify

whether it considered an impermissible sentencing factor—the cost of home-

confinement—in imposing [Defendant’s] sentence.” [ECF No. 46]. As explained in

the Court’s response to the remand, the Court did not consider the cost of home

confinement in sentencing Defendant; rather, “the Court considered only factors




                                          3
           Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 4 of 10




called for by 18 U.S.C. § 3553(a), such as the nature of the offense, the need to

protect the public, the need for general and specific deterrence, etc.” [ECF No. 49].


      On August 19, 2020, the Court of Appeals then recalled its mandate and

reinstated Defendant’s appeal. [ECF No. 50].


      On March 29, 2021, the Second Circuit vacated Defendant’s sentence and

remanded the case for resentencing, finding that it was possible the Court

incorrectly believe that a downward departure or variance would be required to

impose a non-custodial probation or home confinement sentence, that the Court

improperly used prior criminal charges for which no conviction had entered as a

basis for its sentence, and that the Court improperly considered Defendant’s failure

to inform his employer about his current offense as bearing on Defendant’s

dishonesty, given that he had no legal obligation to do so. [ECF Nos. 59, 62].


      On April 19, 2021, the Court sentenced Defendant to six months’

incarceration. [ECF No. 63].


      On April 26, 2021, Defendant filed a Notice of Appeal, [ECF No. 66], and on

May 5, 2021, Defendant filed the instant Motion for Release Pending Appeal. [ECF

No. 69].


                                   Legal Standard


      18 U.S.C. § 3143(b): Release or Detention Pending Appeal by the Defendant,

states that:




                                         4
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 5 of 10




     (1) Except as provided in paragraph (2), the judicial officer shall order
     that a person who has been found guilty of an offense and sentenced to
     a term of imprisonment, and who has filed an appeal or a petition for a
     writ of certiorari, be detained, unless the judicial officer finds—
            (A) by clear and convincing evidence that the person is not
            likely to flee or pose a danger to the safety of any other person
            or the community if released under section 3142(b) or (c) of
            this title; and
            (B) that the appeal is not for the purpose of delay and raises a
            substantial question of law or fact likely to result in—
                  (i) reversal,
                  (ii) an order for a new trial,
                  (iii) a sentence that does not include a term of
                  imprisonment, or
                  (iv) a reduced sentence to a term of imprisonment
                  less than the total of the time already served plus the
                  expected duration of the appeal process.
     If the judicial officer makes such findings, such judicial officer shall order
     the release of the person in accordance with section 3142(b) or (c) of this
     title.

“The application of § 3143(b)(1) therefore results in a four-part test as follows: (1)

that the person is not likely to flee or pose a danger to the safety of any other

person or the community; (2) that the appeal is not for the purpose of delay; (3) that

the appeal raises a substantial question of law or fact; and (4) that if that substantial

question is determined favorably to the defendant on appeal, that decision is likely

to result in a sentence that does not include a term of imprisonment or a reduced

sentence to a term of imprisonment less than the total of the time already served

plus the expected duration of the appeal process.” United States v. Gordon, No.

03 Cr. 1115-03 (RWS), 2007 U.S. Dist. LEXIS 4372, at *7-8 (S.D.N.Y. Jan. 22, 2007)

(citing United States v. Randell, 761 F.2d 122, 125 (2d Cir. 1985)). Defendant “bears

the burden of persuasion to meet each of these elements.”             United States v.

Connelly, No. 3:16-cr-00125 (MPS), 2018 U.S. Dist. LEXIS 203695, at *4 (D. Conn.

Dec. 3, 2018) (citing Randell, 761 F.2d at 125); see also Randell, 761 F.2d at 125 (“on


                                           5
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 6 of 10




all the criteria set out in subsection (b), the burden of persuasion rests on the

defendant.”). “In United States v. Randell, the Second Circuit defined ‘a substantial

question of law or fact’ as ‘one of more substance than would be necessary to a

finding that it was not frivolous. It is a ‘close’ question or one that very well could

be decided the other way.” Gordon, 2007 U.S. Dist. LEXIS 4372, at *9 (quoting

Randell, 761 F.2d at 125).


                                       Analysis


      Defendant argues Subsection A of 18 U.S.C. § 3143(b)(1) is met, in that he “is

not likely to flee or pose a danger to the safety of any other person or the

community if released,” because his “conduct on release during the pendency of

this case—including while previously released on bond pending appeal —

demonstrates that ongoing release does not create any meaningful risk of flight or

danger to the community. Mr. Deppert is now 66 years old and in a stable long-

term relationship.   He has no history of failing to appear, and his minimal past

criminal history is over 25 years old. He has no opportunity to commit an offense

similar to the offense of conviction in this case, and the criminal consequences for

failure to appear to serve his sentence would likely far exceed the six-month period

of confinement he now faces.” [ECF No. 69 at 1-2].


      Defendant argues Subsection B of 18 U.S.C. § 3143(b)(1) is met, in that his

appeal raises two substantial questions; namely, that (1) “the Court relied upon a

conclusion that Mr. Deppert posed a danger to the public, specifically vulnerable

elderly members of the public. The offense in this case did not involve any victim


                                          6
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 7 of 10




other than the government itself, and no record evidence otherwise supports the

inference that Mr. Deppert, who has spent much of his later career as a hospital-

based caregiver, poses a risk to elderly members of the public. A properly imposed

sentence must be based upon facts contained in the record and found by a

preponderance of evidence,” and (2) “this was a case in which a non-prison

sentence was consistent with the sentencing guidelines and where the government

did not affirmatively seek a prison sentence.      A sentence of incarceration is

inconsistent with the dictate of 18 U.S.C. § 3553(a) that the Court ‘shall impose a

sentence sufficient, but not greater than necessary’ to comply with the purposes

of sentencing.” [ECF No. 69 at 3].


      Defendant fails to show that his appeal raises a “substantial question of law

or fact” and is not “for the purpose of delay.” 18 U.S.C. § 3143(b)(1)(B). Defendant

is technically correct that the victim in this case is the Government, but he misses

the import of the Court’s concern. Much as a drug distribution crime often has “no

identifiable   victim” despite its contribution    to the destruction     of whole

communities and the death of drug users who inevitably overdose, Defendant’s

crime here, while technically harming “only” the federal government, was

accomplished through the rank abuse of an extremely vulnerable, elderly woman;

namely, the Defendant’s own sister.


      Defendant’s sister, Suzanne Johnston, was a military veteran who received

disability compensation benefits from the VA through a direct deposit to her bank

account at Digital Federal Credit Union. Ms. Johnston died of natural causes at the

age of 61 on January 16, 2015. [ECF No. 23 (PSR) ¶ 10].

                                         7
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 8 of 10




      On a State of Massachusetts, Department of Transitional Assistance form

provided by the funeral home handling Ms. Johnston’s arrangements, Defendant

indicated that Ms. Johnston was receiving state benefits at the time of her death,

but intentionally and incorrectly stated that she did not own any personal property

(including bank accounts), and that there was no “Veteran’s death benefit” for her.

Defendant signed the form under penalty of perjury on January 18, 2015. Id. ¶ 11.

Both before and following Ms. Johnston’s death, Defendant had access to her bank

account at Digital Federal Credit Union. Id. ¶ 12. In other words, Defendant used

his sister’s identity, personal information, and bank account to steal from the

federal government. He was able to commit this crime because he was in a position

of trust which gave him access to her personal information and situation.


      In addition, Defendant was terminated for misconduct from his employment

at Sandalwood Care and Rehabilitation Center in Oxford, Massachusetts, where he

worked from January 20, 2017 to August 17, 2018. Mr. Deppert lied to an Officer of

this Court about the reason for his termination. He told his Probation Officer during

his presentence interview in the instant matter that he resigned from Sandalwood

to secure employment at his later employer, Harrington Hospital. [ECF No. 23 ¶

57]. Sandalwood advised Probation that he was terminated for misconduct as

reported in the Supplemental PSR. [ECF No. 26 at 1]. Although the record does

not disclose the type of conduct for which he was terminated, one can reasonably

infer that it had something to do with the patients housed at Sandalwood and that

it was serious enough to warrant termination rather than a lesser sanction.        In




                                         8
        Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 9 of 10




addition, Defendant has not chosen to disclose what occurred and dissuade the

Court from thinking that it was related to a nursing home patient.


      This evidence is in the record and readily reviewable by the Court of Appeals.

And it indicates that Defendant is a potential danger to elderly, vulnerable members

of society, based on his conduct regarding this offense and at Sandalwood. This

is why the Court sentenced Defendant to six-months’ imprisonment, not only to

protect elderly, vulnerable members of the public while Defendant is incarcerated,

but also, and more importantly, to specifically deter Defendant from ever taking

advantage of another vulnerable senior who is receiving some form of monetary

benefit that Defendant might be able to poach.      A period spent in prison will

hopefully convince Defendant that such conduct is not worth it and perhaps will

impress upon him that it was, and is, wrong, in a way that a probationary sentence

to home confinement cannot do. The Court, therefore, finds that Defendant has

not asserted a “substantial question” for appeal. For the same reasons, the Court

finds that Defendant has not shown by clear and convincing evidence that he would

not be a danger to vulnerable, elderly members of the public who are critically

dependent on the Government to meet their day-to-day survival needs.


      The Court pauses to note the unrelenting persistence with which Defendant

defrauded the federal government and his sister, and is extremely concerned that

if Defendant were to encounter another vulnerable senior who receives

government benefits while Defendant is working at a senior living facility, which

Defendant has oft stated he intends to do, he may, prior to incarceration, be



                                         9
           Case 3:19-cr-00069-VLB Document 70 Filed 05/19/21 Page 10 of 10




tempted to defraud that senior and the government entity providing benefits the

same way he did to his sister and the federal government.


       In sum, Defendant received a Guideline sentence, which is generally in the

“heartland.” The Court did not believe that a lower sentence would be as effective

in serving the purposes of sentencing, for the reasons set forth above, and the

Court, therefore, need not have chosen a lower sentence. Nor, in this case, should

it have.


                                     Conclusion


       Because the Court finds that the requirements of 18 U.S.C. § 3143(b)(1) are

not met, the Court DENIES Defendant’s Motion for Release pending Appeal.




                                              ____/s/_________________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge

Dated this day in Hartford, Connecticut: May 19, 2021




                                         10
